ACCEPTED
                                                                                                                             01-15-00260
                                                                                                                FIRST COURT OF APPEALS
                                                                                                                        HOUSTON, TEXAS
                                                                                                                     3/30/2015 4:50:24 PM
                                                                                                                      CHRISTOPHER PRINE
                                                                                                                                   CLERK

                                                 NO. 2011-18770

                                                              §                               FILED IN
JOAN DEYOUNG, STEPHEN DEYOUNG,
                                                              §                        1st COURT OF APPEALS
M.D., AND DAVID DEYOUNG,
                                                              §       IN THE     DISTRICT HOUSTON,
                                                                                           COURT OF   TEXAS
      Plaintiffs,                                             §                        3/30/2015 4:50:24 PM
V.                                                            §                        CHRISTOPHER A. PRINE
                                                                                               Clerk
                                                              §       HARRIS COUNTY, TEXAS
JUDY PAGE MAYNARD, WILLIAM L.
                                                              §
MAYNARD, MAYNARD PROPERTIES,
                                                              §
L.P., AND BEIRNE, MAYNARD &
                                                              §       270TH JUDICIAL DISTRICT
PARSONS, L.L.P.,
                                                              §
       Defendants.                                            §

                                   PLAINTIFFSʼ NOTICE OF APPEAL

         Plaintiffs Joan DeYoung, Stephen DeYoung, M.D., and David DeYoung

(“plaintiffs”) file this notice of appeal, as follows:

         1.        This is an appeal from an order granting defendantsʼ motion for summary

judgment, signed by the Court on February 17, 2015.1

         2.        Plaintiffs have not filed a motion for new trial and, pursuant to Tex. R. Civ.

P. 324 and Tex. R. App. P. 33.1, are not required to do so as a prerequisite for appeal.

         3.        Plaintiffs desire to appeal the order granting defendantsʼ motion for

summary judgment to either the First or Fourteenth Court of Appeals in the State of

Texas.




1
     While the Court has indicated that an additional judgment will be entered in this matter, this notice of appeal
     is filed in an excess of caution based on plaintiffsʼ understanding that the Court considered its February 17,
     2015 order to be a final judgment in this matter.



Plaintiffsʼ Notice of Appeal
                                                  Respectfully submitted,

                                                  THE JACKSON LAW FIRM


                                                  /s/ Daniel W. Jackson
                                                  Daniel W. Jackson, SBN 00796817
                                                  Scott K. Vastine, SBN 24056469
                                                  3900 Essex Lane, Suite 1116
                                                  Houston, Texas 77027
                                                  (713) 522-4435
                                                  (713) 527-8850 – fax
                                                  daniel@jacksonlaw-tx.com
                                                  scott@jacksonlaw-tx.com

                                                  Counsel for Plaintiffs




                               CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing document has been served on all counsel of
record, via ProDocs, on March 19, 2015:

Gregory N. Jones                                    William L. Maynard
Law Office of Gregory N. Jones                      1300 Post Oak Blvd, Suite 2500
2323 S. Shepherd, 14th Floor                        Houston, Texas 77056
Houston, Texas 77019
                                                    Fax: (713) 960-1527
gjones@gnjlaw.net


                                                  /s/ Daniel W. Jackson
                                                  Daniel W. Jackson




Plaintiffsʼ Notice of Appeal                  2